In a proceeding pursuant to CPLR *609article 78 to compel the Suffolk County Civil Service Department to give petitioner veteran’s credits, the appeal is from so much of a judgment of the Supreme Court, Suffolk County (Baisley, J.), dated April 22,1981, as granted the relief requested by petitioner to all other applicants similarly situated to petitioner. Judgment reversed insofar as appealed from, on the law, without costs or disbursements, and the relief granted is limited to the named petitioner (see O’Hara v Del Bello, 47 NY2d 363). Lazer, J. P., Gulotta, Bracken and Boyers, JJ., concur.